                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION

TAMMY M. ROCHELEAU                                                               PLAINTIFF

          v.                           CIVIL NO. 20-3033

ANDREW M. SAUL, Commissioner
Social Security Administration                                                  DEFENDANT




                                   MEMORANDUM OPINION


          Plaintiff, Tammy M. Rocheleau, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying her claims for a period of disability and disability insurance benefits

(“DIB”) under the provisions of Titles II of the Social Security Act (“Act”), 42 U.S.C. §

423(d)(1)(A). In this judicial review, the Court must determine whether there is substantial

evidence in the administrative record to support the Commissioner's decision. See 42 U.S.C. §

405(g).

I.        Procedural Background

          Plaintiff protectively filed her disability application for DIB on November 29, 2016,

alleging an onset date of December 1, 2015, due to depression, degenerative disc disease, spinal

stenosis, and atrial fibrillation. (Tr. 79, 91, 216). For DIB purposes, Plaintiff maintained insured

status through September 30, 2020. (Tr. 33, Finding 1). Plaintiff’s application was denied initially

and again upon reconsideration. (Tr. 104-106, 108-109).

          Plaintiff requested an administrative hearing which was granted, (Tr. 113-120) and

Plaintiff’s administrative hearing was held via video on February 6, 2018. (Tr. 31). Plaintiff


                                                  1
appeared in Harrison, Arkansas and the ALJ presided over the hearing from Fort Smith, Arkansas.

Id. At the hearing, Plaintiff appeared with counsel and testified. (Tr. 31, 46-77).

       On May 1, 2019, the ALJ entered a fully unfavorable decision, denying Plaintiff’s

application for DIB. (Tr. 28-40). The ALJ determined Plaintiff had the following severe

impairments: degenerative disc disease of the cervical spine; atrial fibrillation; hypertension; and

obesity. (Tr. 33, Finding 3). Despite being severe, the ALJ determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 35, Finding 4). Plaintiff

had fifteen years of education, including three years of college, and testified at the hearing that she

graduated. (Tr. 50, 88-89, 101, 217).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 36-39, Finding 5). Specifically, the ALJ found

Plaintiff retained the RFC to perform light work, except she can occasionally stoop, crouch, and

reach overhead bilaterally. (Tr. 36, Finding 5).

       The ALJ found Plaintiff had not engaged in substantial gainful activity since December 1,

2015, her alleged onset date. (Tr. 33, Finding 2). With the assistance of a Vocational Expert

(“VE”), the ALJ found Plaintiff could return to her Past Relevant Work (“PRW”) as a bookkeeper,

software analyst, or billing clerk. (Tr. 39-40, Finding 6). Because Plaintiff retained the capacity

to perform her PRW, the ALJ determined Plaintiff had not been under a disability, as defined by

the Act, from December 1, 2015, through the date of his decision or through May 1, 2019. (Tr.

40, Finding 7).

       Plaintiff requested the Appeals Council’s review of the ALJ’s unfavorable disability

determination which was denied on March 10, 2020. (Tr. 1-6). Subsequently, Plaintiff filed this



                                                   2
action, which is before the undersigned pursuant to the consent of the parties. (ECF Nos. 2, 6).

Both parties have filed appeal briefs, and the case is now ready for decision. (ECF Nos. 15, 16).

       The Court has reviewed the entire transcript. As the complete set of facts and arguments

are presented in the parties’ briefs, they are repeated here only to the extent necessary.

II.    Applicable Law

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Vossen v. Astrue, 612 F.3d 1011, 1015 (8th Cir.

2010). Substantial evidence is less than a preponderance of the evidence but is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. See Teague v.

Astrue, 638 F.3d 611, 614 (8th Cir. 2011). The ALJ's decision must be affirmed if the record

contains substantial evidence to support it. Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014).

Where there is substantial evidence in the record that supports the Commissioner's decision, the

Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. Miller

v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015). In other words, if after reviewing the record it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed.

       A claimant for Social Security disability benefits has the burden of proving her disability

by establishing a physical or mental disability that has lasted at least one year and prevents her

from engaging in any substantial gainful activity. See Pearsall v. Massanari, 274 F.3d 1211, 1217

(8th Cir. 2001); see also 42 U.S.C. § 423(d)(1)(A). The Act defines “physical or mental

impairment” as “an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic



                                                  3
techniques.” 42 U.S.C. § 423(d)(3). A Plaintiff must show that her disability, not simply her

impairment, has lasted for at least twelve consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       The Commissioner’s regulations require the ALJ to apply a five-step sequential evaluation

process to each claim for disability benefits: (1) whether the claimant has engaged in substantial

gainful activity since filing her claim; (2) whether the claimant has a severe physical and/or mental

impairment or combination of impairments; (3) whether the impairment(s) meet or equal an

impairment in the listings; (4) whether the impairment(s) prevent the claimant from doing past

relevant work; and, (5) whether the claimant is able to perform other work in the national economy

given her age, education, and experience. See 20 C.F.R. § 404.1520. Only if he reaches the final

step does the fact finder consider the Plaintiff’s age, education, and work experience in light of her

RFC. See McCoy v. Schweiker, 683 F.2d 1138, 1141-42 (8th Cir. 1982), abrogated on other

grounds by Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000); 20 C.F.R. § 404.1520(a)(4)(v).

III.   Evidence Presented

       On January 15, 2016, Plaintiff presented to North Central Arkansas Medical Associates

with neck pain. (Tr. 379). Plaintiff reported the pain was constant and worsened by movement;

Plaintiff reported she was unable to tip her head back. Plaintiff stated her pain was improved by

rest, describing it as “mod[erate]-severe.” She reported numbness, tingling, and pain that radiated

to her thighs, rating the pain from 5-10. Her physical examination revealed a moderately reduced

range of motion in her lumbar spine, decreased range of motion in her cervical spine in every

direction due to pain, and pain in her lumbar spine and hips bilaterally with bending over. (Tr.

380). The remainder of her physical exam was normal, with normal mood and affect. Plaintiff

was assessed with cervicalgia, bilateral low back pain with sciatica, and tingling in her extremities.




                                                  4
(Tr. 381). Diana S. Riley, PA, ordered an MRI of Plaintiff’s cervical spine, and prescribed

hydrocodone-acetaminophen 5-325 mg and Celestone 6mg/7mg. Id.

        On January 26, 2016, Plaintiff presented to Baxter Regional Medical Center for an MRI of

her cervical spine (related to low back pain with sciatica). (Tr. 336). Kyle McAlister, M.D.,

provided the following impression:

        Right neural foraminal stenosis at the C4-5 level and left neural foraminal stenosis
        at the C6-7 levels secondary to bony spurring and disc disease. No central canal
        stenosis is noted. No edema is noted in the cord. No compression of the cord is
        noted. I don’t see a frankly herniated nucleus pulposus.

        On February 2, 2016, Plaintiff was seen at North Central Arkansas Medical Associates to

discuss neurosurgery, pain medication, and to follow-up regarding the MRI. (Tr. 384). Plaintiff

complained of burning in her stomach and nausea from the pain medication. She also reported

back, neck, and shoulder pain with tingling in her hands. The range of motion of Plaintiff’s spine

was good; however, she had pain with movement of her neck and low back. (Tr. 385). She was

assessed with spinal stenosis of the cervical region, cervicalgia, tingling in her left hand, and

gastroesophageal reflux disease without esophagitis. Diana S. Riley, PA, ordered a neurosurgery

consultation, and prescribed Pantoprazole 40 mg and hydrocodone-acetaminophen 5-325 mg. (Tr.

386).

        On May 13, 2016, Plaintiff returned to North Central Arkansas Medical Associates with

back pain. (Tr. 387). Plaintiff was scheduled with a pain clinic but started to feel better, so she

canceled the appointment, and as a result, Plaintiff was out of pain medication. Her physical exam

exhibited no abnormalities, and she was assessed with bilateral low back pain with left/right sided

sciatica. (Tr. 388). She was prescribed Xanax 0.5 mg and her prescription for hydrocodone-

acetaminophen was refilled.




                                                 5
       On August 25, 2016, Plaintiff was seen at North Arkansas Medical Associates for a referral

to a pain clinic. (Tr. 389). Plaintiff reported pain, moderate in severity, without improvement. At

the appointment, Plaintiff stated she was diagnosed with degenerative disc disease and spinal

stenosis; she also revealed that she fell and “snapped her neck,” and consequently, it was very sore.

Plaintiff’s physical exam was normal, and she had a normal range of motion in her spine, upper

extremities, and lower extremities. (Tr. 391). Julie A. Norris, APRN, assessed Plaintiff with neck

pain and refilled Plaintiff’s hydrocodone-acetaminophen and Xanax prescriptions.

       On December 5, 2016, Plaintiff returned to North Central Arkansas Medical Associates.

(Tr. 399). Plaintiff had stopped taking her Pristiq medication due to side effects and cost; Plaintiff

found a pain clinic in Harrison and requested an appointment but was denied further appointments

because of failure to keep appointments. Plaintiff requested a refill on her hydrocodone during the

visit. She had normal mood and affect, her judgment and insight were intact, and her judgment

for everyday activities and social situations was within normal limits. (Tr. 400). Lisa Sherrill,

APRN, assessed Plaintiff with moderate episode of recurrent major depressive disorder and

cervicalgia; Nurse Sherrill prescribed Fluoxetine 20 mg and refilled Plaintiff’s hydrocodone-

acetaminophen and Xanax. Nurse Sherrill further instructed Plaintiff to keep her appointment with

the pain clinic as no further prescriptions for hydrocodone would be given.

       On January 11, 2017, Plaintiff presented to the Baxter Regional Emergency Room with

palpitations. (Tr. 413). Dr. Dana Kinney found Plaintiff in no distress and that Plaintiff’s exam

was one hundred percent benign, stating “I cannot find a single thing wrong on her exam.” While

Plaintiff reported fever, chills, weakness, difficulty breathing, cough, abdominal pain, nausea,

diarrhea, headaches, dysuria, fatigue, decreased appetite, malaise, chest pain, palpitations, back

pain, muscle pain, joint pain, sore throat, and dizziness, Plaintiff’s physical exam was normal. She



                                                  6
was diagnosed with feared complaint without diagnosis, and subsequently discharged home. (Tr.

415). Dr. Kinney advised Plaintiff to follow up with her primary care provider as soon as possible.

       On January 17, 2017, state agency medical consultant, Dr. Ramona Bates found Plaintiff

had exertional, postural, and manipulative limitations. (Tr. 85-87). Dr. Bates opined Plaintiff had

the following exertional limitations: occasionally lift and/or carry twenty pounds; frequently lift

and/or carry ten pounds; stand and/or walk six hours in an eight-hour workday; sit for six hours in

an eight-hour workday; and unlimited push and/or pull other than shown for lift and/or carry. (Tr.

85). Dr. Bates also concluded Plaintiff could climb ramps/stairs, ladders/ropes/scaffolds, balance,

kneel, and crawl. (Tr. 86). Dr. Bates noted, however, that Plaintiff could only occasionally stoop

and crouch.

       On January 20, 2017, at the initial level, state agency medical consultant, Paul Cherry,

Ph.D., concluded Plaintiff had mild limitations in the following areas: understanding,

remembering, or applying information; interacting with others; and concentrating, persisting, or

maintaining pace. (Tr. 83). Dr. Cherry opined Plaintiff had no limitations in adapting or managing

herself but did find that Plaintiff’s depressive, bipolar and related disorders, anxiety, and

obsessive-compulsive disorders were medically determinable impairments.

       On February 16, 2017, Plaintiff presented to North Central Arkansas Medical Associates

with chronic neck pain and low back pain, seeking medical prescriptions. (Tr. 416). She denied

fever, chills, chest pain, altered mental status, shortness of breath, nausea, muscular weakness,

tingling or numbness. (Tr. 417). According to her physical exam, Plaintiff’s spine, upper

extremities, and lower extremities all revealed a normal range of motion, with normal gait, normal

mood and appropriate effect. (Tr. 418).      Plaintiff was assessed with low back pain without




                                                7
sciatica, unspecified back pain laterally, unspecified chronicity, and neck pain. Plaintiff was

prescribed Cymbalta 30 mg, and her Xanax prescription was refilled. (Tr. 419).

        On March 2, 2017, Plaintiff returned to North Central Arkansas Medical Associates. (Tr.

420). Plaintiff complained of neck pain radiating down to her arms since December 2016 but

denied any injury or fall. (Tr. 421). Plaintiff’s physical exam was normal; she reported taking

Excedrin for pain relief. (Tr. 421-424). She reported she was referred to a pain clinic in February

of 2016; however, she felt better so she rescheduled her appointment. (Tr. 421). Plaintiff reported

ongoing depression but stated her insurance would not pay for the Cymbalta medication

prescribed. Plaintiff further noted she had tried and failed both Prozac and Effexor. Edward

White, M.D., prescribed Gabapentin 100 mg and instructed Plaintiff to see her primary care doctor

and discuss chronic pain management before she admission to a new pain management clinic. (Tr.

424).

        On April 6, 2017, at the reconsideration level, state agency medical consultant, Michael

Hazlewood, Ph.D., found Plaintiff had mild limitations in the following areas: understanding,

remembering, or applying information; interacting with others; and concentrating, persisting, or

maintaining pace. (Tr. 96). Dr. Hazlewood concluded Plaintiff had no limitations for adapting or

managing oneself; like Dr. Cherry previously, Dr. Hazlewood determined Plaintiff’s depressive,

bipolar and related disorders, anxiety, and obsessive-compulsive disorders were medically

determinable impairments.

        On January 18, 2018, Plaintiff was admitted to Baxter Regional Medical Center with

complaints of dizziness and weakness, (Tr. 527), complaining of chest discomfort after falling and

hitting her chest. Dr. Melissa Quevillon noted Plaintiff’s pain onset was just prior to her arrival

and resolved during care. (Tr. 528). Plaintiff’s significant other reported thinking she might have



                                                8
had a seizure. According to Dr. Quevillon’s notes, exacerbating factors for the fall included

polysubstance abuse and heavy alcohol use. Plaintiff reported falling two weeks prior to her

admission; she also reported lack of sleep as a result of taking care of an injured family member

along with weakness and fatigue but no fever, abdominal pain, nausea, or vomiting. She reported

anxiety, depression, and substance abuse but evidenced no acute distress during her exam. (Tr.

529).   Although fatigued, Plaintiff presented no focal neurological deficits. Dr. Quevillon

diagnosed Plaintiff with the following: syncope; urinary tract infection (“UTI”); substance abuse;

and dehydration, prescribing Cipro 500 mg for her UTI. (Tr. 531).

        On September 11, 2018, Plaintiff reported to Samuel B. Hester, Ph.D., for a mental

diagnostic consultative examination. (Tr. 452-458). No cognitive changes were noted, and no

cognitive complaints reported. (Tr. 452). Plaintiff did report sadness related to living in pain;

however, Dr. Hester found this situational with neither a history of psychosis nor any psychotic

symptoms. Plaintiff reported suicidal ideations with no intent and no homicidal ideations. Dr.

Hester observed there were not enough personality traits observed to warrant the diagnosis of a

personality disorder but noted Plaintiff was being treated for depression related to living in pain.

(Tr. 453). Regarding Plaintiff’s history of psychiatric treatment, she reported Lyrica and Effexor

have helped her cope with chronic pain without side effects. Dr. Hester noted Plaintiff has a history

of methamphetamine use and alcohol abuse, attending detox and participating in therapy for two

years. (Tr. 454). Dr. Hester noted Plaintiff was “clean” from meth for nineteen years but still

relapses with alcohol.

        Plaintiff presented at the mental diagnostic evaluation well-groomed and appropriately

dressed, displaying cooperation and a good attitude; she presented with anxiety, but her affect was

appropriate to mood. Plaintiff did not illustrate any abnormalities in fluency, rate, or volume, and



                                                 9
her communication was effective. Dr. Hester opined Plaintiff’s thought process was logical with

no looseness of associations. (Tr. 454-455). Plaintiff did not display any overvalued ideas, bizarre

obsessions or preoccupations, and did not report any hallucinations or delusions. Based on the

current findings, educational history, nature of prior work, and general level of adaptive

functioning, Dr. Hester concluded Plaintiff did not appear to be functioning within or near the

intellectual disability range; however, Dr. Hester found Plaintiff’s responses on the intellectual

assessment scored in the low average range of intelligence. (Tr. 455-456). Dr. Hester diagnosed

Plaintiff with pain disorder, neck, back pain, degenerative disc disease, arthritis, depressive

disorder by history, amphetamine abuse in full sustained remission, and alcohol abuse. (Tr. 456).

Regarding effects of identified mental impairments on adaptive functioning, Plaintiff was able to

drive but had lost her vehicle. (Tr. 457). Plaintiff was able to perform most activities of daily

living autonomously, do her own shopping and bill paying; it was noted she rarely participates in

social groups. According to Dr. Hester, Plaintiff has a limited capacity to communicate and

interact in a socially adequate manner; however, Dr. Hester found Plaintiff possesses capacity to

communicate in an intelligible and effective manner and can cope with the mental demands of

basic work tasks, attending to and sustaining concentration on basic tasks and exhibiting

persistence in completion of tasks. Dr. Hester noted Plaintiff can timely complete work tasks

unless her pain interferes and that she can manage funds without assistance. (Tr. 457-458).

       On September 22, 2018, Plaintiff was admitted to Baxter Regional Medical Center with

complaints of weakness after falling at home. (Tr. 466). She woke up dizzy, short of breath, and

weak; upon arrival at the emergency room, Plaintiff vomited a moderate amount of bright red

blood, admitting to drinking a pint of tequila daily and drinking “a lot” of vodka the previous day.

Plaintiff underwent an upper endoscopy which revealed a duodenal ulcer that required



                                                10
cauterization, and Plaintiff required four units of packed red blood cells throughout her

hospitalization. (Tr. 467). Plaintiff was then treated with IV PPI therapy while exhibiting

symptoms of alcohol withdrawal. Plaintiff was placed on Librium and had significant

improvement in her symptoms and resolution of her GI bleeding and stabilization of her

hemoglobin and hematocrit. Upon discharge, Plaintiff was encouraged to stop smoking and was

provided nicotine patches to help her quit; she was also counseled on the need for alcohol cessation

and verbalized understanding of same. (Tr. 468).

       On November 26, 2019, Plaintiff presented to the Buffalo River Clinic with depression,

anxiety, post-traumatic stress disorder (“PTSD”), ETOH abuse, and a new psychiatric evaluation.

(Tr. 8). Plaintiff denied illicit drug use but admitted to abusing alcohol, stating that she previously

had been to rehab, currently drinks one pint of tequila daily and has no interested in ceasing.

Derainey Smith, APRN, assessed Plaintiff with recurrent depressive disorder, generalized anxiety

disorder, PTSD, and alcohol abuse, recommending inpatient detox treatment which Plaintiff

declined. Nurse Smith prescribed Duloxetine 30 mg once a day for thirty days for depression in

addition to Buspirone 10 mg; Trazodone 150 mg; and Duloxetine 60 mg for generalized anxiety

disorder. Nurse Smith advised Plaintiff to attend AA and referred Plaintiff to a therapist.

IV.    Discussion

       Plaintiff raises the following issue on appeal: whether the ALJ properly evaluated

Plaintiff’s severe impairments. (ECF No. 15, p. 2-5). Specifically, Plaintiff asserts the ALJ erred

in failing to find Plaintiff’s alcohol use disorder to be a severe impairment.

       A claimant suffers from a severe impairment if that impairment is more than slight and if

that impairment affects the claimant’s ability to do his or her basic work activities.             See

Householder v. Bowen, 861 F.2d 191, 192 n.1 (8th Cir. 1988). The Supreme Court has also held



                                                  11
that a claimant does not suffer from a severe impairment where the claimant only suffers from

“slight abnormalities that do not significantly limit any ‘basic work activity.’” See Bowen v.

Yuckert, 482 U.S. 137, 155 (1987) (O’Connor, S., concurring) (emphasis added); see also Brown

v. Bowen, 827 F.2d 311, 311-12 (8th Cir. 1987) (adopting Justice O’Connor’s language from

Bowen v. Yuckert). See also Kirby v. Astrue, 500 F.3d 705, 707-09 (8th Cir. 2007). If the

impairment would have no more than a minimal effect on the claimant’s ability to work, then it

does not satisfy the requirement of step two. See Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir.

2007). It is the claimant’s burden to establish that her impairment or combination of impairments

are severe. See Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). In addition, impairments

that are controllable or amenable to treatment do not support a finding of total disability. Id.

        The Eighth Circuit has held that drug and alcohol use become material only if the ALJ

finds a claimant disabled under the five steps of the sequential evaluation process.                See

Brueggemann v. Barnhart, 348 F.3d 689, 694 (8th Cir. 2003). Specifically, the ALJ is required

first to consider whether a claimant is disabled, regardless of cause, before determining whether

substance abuse was a contributing factor. Kluesner v. Astrue, 607 F.3d 533, 537 (8th Cir. 2010)

(citing Brueggemann, 348 F.3d at 693). In this case, the ALJ did not err in his treatment of

Plaintiff’s alcohol and substance abuse as he did not find Plaintiff disabled under the initial five-

step analysis. See Holt v. Astrue, No. 2:10-CV-03044-JRM, 2011 WL 1261155, at *7 (W.D. Ark.

Apr. 4, 2011) (citing Brueggemann, 348 F.3d at 694).

        At step two, the ALJ found Plaintiff has the following severe impairments: degenerative

disc disease of the cervical spine; atrial fibrillation; hypertension; and obesity. (Tr. 33, Finding 3).

However, the ALJ concluded Plaintiff’s medically determinable mental impairments of depressive

disorder, anxiety, and alcohol abuse, considered singly and in combination, “do not cause more



                                                  12
than minimal limitation in the claimant’s ability to perform basic mental work activities and are

therefore nonsevere.” (Tr. 34).

       The Court avers that even if the ALJ erred by not finding Plaintiff’s alcohol use to be a

severe impairment at step two, such error was harmless because the ALJ clearly considered all of

Plaintiff’s limitations – severe and nonsevere – in determining Plaintiff’s RFC. Spainhour v.

Astrue, No. 11-1056-SSA-CV-W-MJW, 2012 WL 5362232, at *3 (W.D. Mo. Oct. 30, 2012)

(“[E]ven if the ALJ erred in not finding plaintiff’s shoulder injury and depression to be severe

impairments at step 2, such error was harmless because the ALJ clearly considered all of plaintiff’s

limitations severe and nonsevere in determining plaintiff’s RFC”); see also Quinn v. Colvin, No.

3:14-CV-03008-MEF, 2015 WL 4399476, at *3 (W.D. Ark. July 17, 2015); 20 C.F.R. §

404.1545(a)(2) (“If you have more than one impairment. We will consider all of your medically

determinable impairments of which we are aware, including your medically determinable

impairments that are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521, and 404.1523, when

we assess your residual functional capacity.”).

        The ALJ found that Plaintiff’s alcohol abuse is not a severe impairment but that it acted

as an aggravating factor, illustrating inconsistencies between Plaintiff’s subjective complaints and

other evidence. (Tr. 38). Specifically, the ALJ discussed medical records from January 18, 2018,

when Plaintiff presented to Baxter Regional Medical Center with a syncopal episode and had

engaged in heavy alcohol use but, upon Plaintiff’s discharge, Dr. Quevillon noted Plaintiff’s

condition had improved, requiring prescription of only an antibiotic. (Tr. 38, 528, 531). The ALJ

also discussed Plaintiff’s admission to the hospital in September 2018 where Plaintiff admitted to

drinking a pint of tequila daily and drinking a lot of vodka the day prior to her admission, noting

she was treated for symptoms of alcohol withdrawal and prescribed Librium which resulted in



                                                  13
significant improvement to her symptoms. (Tr. 38, 466, 467). The ALJ found this record evidence

further showed that Plaintiff’s subjective complaints were inconsistent with other evidence

establishing that Plaintiff “improves with treatment and abstaining from alcohol.” (Tr. 39). The

ALJ correctly concluded that “[a]n impairment which can be controlled by treatment or medication

is not considered disabling.” Estes v. Barnhart, 275 F.3d 722, 725 (8th Cir. 2002).     Based on a

review of the record, the Court finds the ALJ did not commit reversible error in setting forth

Plaintiff’s severe impairments during the relevant period, thus, the Court finds no basis for remand

at step two.

V.     Conclusion

       Accordingly, having carefully reviewed the record, the undersigned finds substantial

evidence supporting the ALJ's decision denying the Plaintiff benefits, and thus the decision should

be affirmed. Plaintiff’s Complaint will be dismissed with prejudice.

       IT IS SO ORDERED this 9th day of July 2021.

                                              /s/ Christy Comstock
                                              HON. CHRISTY COMSTOCK
                                              UNITED STATES MAGISTRATE JUDGE




                                                14
